Exhibit 10.51



[Matador Resources Letterhead]


February 26, 2015


Mr. David F. Nicklin
[Address]


Dear David,


Reference is made to that certain independent contractor agreement between
Matador Resources Company (“Matador”), acting through its board of directors,
David F. Nicklin and David F. Nicklin International Consulting, Inc. (the
“Contractor”), dated August 9, 2011, effective as of August 12, 2011 (the
“Effective Date”) and amended as of December 1, 2011 (as amended, the
“Agreement”). All capitalized terms not defined herein shall have the meaning
given to them in the Agreement.


By signing below, you, on your own behalf, and on behalf of the Contractor,
agree, acknowledge and confirm that:


1.
You and Matador have continued to operate pursuant to the terms of the Agreement
since August 9, 2014 as if the Agreement was in full force and effect, the terms
in the Agreement have remained in full force and effect during that time, and
you desire to extend all terms in the Agreement, including the Term in Section 3
of the Agreement, until March 31, 2015; provided, however, that the Term shall
automatically extend month to month thereafter unless either party provides
notice to the other of its intent to terminate the Term not less than fifteen
(15) days before the end of the then-current month and subject to earlier
termination as provided in the Agreement.



2.
Section 4(a) of the Agreement is amended to increase your Daily Rate (as defined
in the Agreement) to $2,000.00 per full business day worked.



3.
A bonus in the amount of $175,000.00 was paid to the Contractor on August 14,
2014, in complete fulfillment of the Company’s obligations to the Contractor
pursuant to Section 4(b)(i) of the Agreement.



4.
The Agreement is amended to delete Section 4(b)(iii).



If you are in agreement with these terms, please sign below indicating your
acceptance.


Sincerely,


/s/ David E. Lancaster
    
David E. Lancaster


xc: Personnel File


Agreed to and accepted this 26th day of February, 2015


DAVID F. NICKLIN
 
DAVID F. NICKLIN INTERNATIONALCONSULTING, INC.
 
 
 
 
 
 
 
 
 
/s/ David F. Nicklin
By:
/s/ David F. Nicklin
David F. Nicklin, individually
 
David F. Nicklin, President
 
 
 

        


